          Case 2:20-cr-00347-WB Document 1 Filed 10/06/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                   CRIMINAL NO.

                                                            DATE FILED:

 BETHMCRAVION                                               \{IOLATIONS:
                                                            18 U.S.C. $ 287 (making a false claim
                                                            upon the United States   - I count)

                                          INDICTMENT

                                           COUNT ONE

TIIE GRAND      JI,JRY CHARGES        THAT:

                                        INTRODUCTION

               At all times material to this indictrnent:

                l.     The United States Department of Health and Human Services ([IHS)

Administration for Children and Families (ACF), funded a child day care subsidy program

through block grants to the states.

               2.      The HHS block grans for child day care in Pennsylvania were sent to the

Pennsylvania Deparhnent of Human Services @A-DHS), which was formerly known as the

Department of Public Welfare.

               3.      Within PA-DHS, the Office of Child Care Development and Early

Leaming (OCDEL) ran the Bureau of Subsidized Child Care Services to manage the systems for

t}te local agencies that arranged for the child care benefits and services for low-income families.

As part ofthe block grant award, PA-DHS was required to award the grant funds to agencies

which assisted PA-DHS in the administration of the program benefits.
         Case 2:20-cr-00347-WB Document 1 Filed 10/06/20 Page 2 of 5




               4.     In Philadelphia, the agency which assisted in the administration ofthe

federally funded child day care benefits was Child Care Information Services (CCIS). Under

CCIS policies, subsidized child care was available for a child whose family met financial and

other requirements. The child had to be under 13 years ofage and the parent had to be working

or attending an education or Eaining program. The annual income ofthe child's family had to be

200 percent or less ofthe Federal Poverty Income Guidelines to be eligible to receive the

benefits. The adult family member caretaker ofthe child had to be employed or attending an

education program, or some combination ofthe two, for at least 20 hours each week. The hours

of subsidized child care had to match the work or education hours ofthe adult caretaker. The

parent chose the day care provider ofher/his choice, including a child care center, a small family

day care home, a group day care home, or even a qualifuing relative or neighbor.

               5.     The parent who applied to claim the child care subsidy was required to

accurately report her/his entire income as part ofthe application process and the periodic

redetermination ofcontinued benefits process. The parent had to submit documentation ofthe

reported income, for instance through paystubs.

               6.     Defendant BETH MCRAVION was a resident of Philadelphia,

Pennsylvania with four children.

               7.     From in or about 201I through in or about October 2015, defendant BETH

MCRAVION was employed in the military       as a member   of the Pennsylvania Air National Guard

(PA-ANG), where she attained the rank of major. Also, from in or about May 2012, through in

or about October 2015, defendant MCRAVION was employed in a civilian capacity at PA-ANG.

Defendant MCRAVION received separate paychecks for her military and civilian employment.



                                                  2
         Case 2:20-cr-00347-WB Document 1 Filed 10/06/20 Page 3 of 5




                             TIIE CIIILD CARE SI]BSIDY SCIIEME

               8.        Beginning in or about December 201 l, and continuing through in or about

October 2015, in the Eastem District ofPennsylvania, and elsewhere, defendant BETH

MCRAVION underreported her military pay and failed to report her civilian income to the

agency determining, and periodically redetermining, her eligibility for the federally funded child

care subsidy benefit The underreported and unreported income caused her income level to

appear to meet the program requirements for the child care subsidy, when in fact it did not.

               9.        In or about December 201l, defendant BETH MCRAVION submitted

altered military paystubs, underreporting her actual income, in support ofher continuing receipt

of the child care subsidy.

                10.      In or about October 2015, defendant BETH MCRAVION submitted

altered military paystubs, underreporting her actual income, in support ofher continuing receipt

of the child care subsidy.

                I   l.   From in or about January 2012, through in or about October 2015, in

Philadelphi4 Pennsylvania, defendant BETH MCRAVION received the federally funded child

care subsidy benefit based on her false claims with underreported income and altered paystubs.

The falsety claimed benefits totaled approximately $89,223.

                12.      On or about October 9,2015, in Philadelphia, in the Eastern District   of

Pennsylvania, defendant

                                        BETHMCRAVION,




                                                  3
          Case 2:20-cr-00347-WB Document 1 Filed 10/06/20 Page 4 of 5




made and presented to Child Care Information Services, an agency which works with the

Pennsylvania Department of Human Services, a claim upon the United States Department         of

Health and Human Services, Administration for Children and Families, that is, a claim for child

care subsidy payments for low income families, knowing that the claim was false, fictitious, and

fraudulent, in that the claim contained false, fictitious and fraudulent income information so that

she would wrongly qualifu for the federal benefits. Specifically, defendant   MCRAVION

underreported her income from her military job and failed to report her income from her

civilian job, which was greater than her military income. Also, defendant MCRAVION

submitted altered military paystubs in support ofher false, fictitious and fraudulent claim for

federal benefits.


                In violation of Title 18, United States Code, Section 287.

                                              A TRUE BILL:




                                              FOREPERSON




                                      {^-
WILLIAM M. MCSWAIN
United States Attorney




                                                 4
Case 2:20-cr-00347-WB Document 1 Filed 10/06/20 Page 5 of 5




                No.-
                        UNITED STATES DISTRICT COURT
                                Easlern Dislricl of Pennslhania
                                    Ciminal Division


                       THE UNITED STATES OF AMERICA

                                        BETH MCRAVION

                                          INDICTMENT

        I   8 U.S.C. $ 287   (rraking   a false   claim upon tie Udtcd Sta&s   -   I   couD9




                                                Foreman


                       Filed in open courl        this----------------   av,

                              of_A.D.                     )n


                                                      Clerk

                                        Bail,     c
